DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 7/8/2022 and remarks filed on 4/25/2022 are acknowledged.  Claims 9 and 11-12 are amended.  New claim 13 is added.  

Election/Restrictions
Claims 1-13 are pending.  Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/17/2021.
Claims 9-13 are currently under examination.

Claim Objections Withdrawn
The objection to claims 11-12 because of informalities is withdrawn in light of applicant’s amendment thereto.  

Claim Rejections Withdrawn
The rejection of claim 9 and part of the rejections of claims 11-12, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of applicant’s amendment thereto.
The portions of the rejection of claim 11 referring to the use of the term “preferably” and requiring the presence of five strains are withdrawn.
The portions of the rejection of claim 12 referring to improper Markush groups and the use of the term “preferably” are withdrawn.

The rejection of claims 9-10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Mogna et al (WO2016/084029, 06/2016) is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The previous rejection of claims 9-12 on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of copending Application No. 16/769,526 (reference application) is no longer provisional, as Application No. 16/769,526 has issued as US Patent 11,458,176.
Claims 9-12 and newly submitted claim 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,458,176 for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The only difference between the patented claims and instant claims 9-12 is that the instant claims are drawn to methods of treating a sleep disorder and/or improving sleep quality and the patented claims are drawn to methods of modulating the mood of the subject.  While the method goals are different, if the invention works as applicant claims, one would necessarily modulate mood when practicing the methods of the patented claims. Therefore, the instant claims are anticipated. It is noted that the specification refers to “preventative” treatment.  Therefore, prevention of sleep disorders is encompassed and insomnia would necessarily have been prevented.  With regard to claim 13, bacteria are most often administered in a lyophilized form because it allows stable storage and easy administration of the bacteria.  Therefore, it would have been obvious to lyophilize the strains in the composition.
Applicant has not traversed this rejection.

35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The rejection of claims 11-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained for the reasons set forth in the previous office action.
Claim 11 is rendered indefinite by the reference CFU/AFU.  It is not clear what “CFU/AFU” is.  It does not make sense to have CFU per AFU as the units.  If AFU is meant to be an alternative to CFU, the claim still does not make sense since the claim refers to a concentration, which requires a ratio, not just a single type of unit.
Claim 12 is rendered indefinite by the reference CFU/AFU.  It is not clear what “CFU/AFU” is.  It does not make sense to have CFU per AFU as the units.  If AFU is meant to be an alternative to CFU, the claim still does not make sense since the claim refers to a concentration, which requires a ratio, not just a single type of unit.
Applicant’s amendment has not addressed these portions of the previous rejection.

New Claim Rejections
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite because the composition must consist of a bacterial strains mixture that comprises various strains.  Since the mixture can comprise any component, this would mean that the composition could comprise any component. As such, it is not clear how the limitation, “consisting” has any meaning.
Claim 12 is indefinite because it recites the composition of claim 9 further comprising various components.  As claim 9 limits the composition (C) so that it consists of the bacterial strains mixture and a technological additive, said composition cannot further comprise the components recited in claim 12.  In addition, claim 12 contains several Markush groups that contain a group that is made open-ended by the phrase “and/or”.  Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645